       Case: 1:10-cr-00384-SL Doc #: 54 Filed: 01/07/19 1 of 1. PageID #: 369




                        ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                         )25 7+( 1257+(51 ',675,&7 2) 2+,2
                                  ($67(51 ',9,6,21

81,7(' 67$7(6 2) $0(5,&$                           &$6( 12 &5
                                             
                      3ODLQWLII                    -8'*( 6$5$ /,2,
                                             
               Y                            
                                             
)5$1. 58662                                 
                                                    25'(5
                                             
                      'HIHQGDQW             




       8SRQ PRWLRQ RI WKH 8QLWHG 6WDWHV DQG IRU JRRG FDXVH VKRZQ ,7 ,6 +(5(%< 25'(5('

WKDW WKH 8QLWHG 6WDWHV PD\ ILOH D -RLQW 0RWLRQ IRU 3URWHFWLYH 2UGHU XQGHU VHDO




                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             HONORABLE 6$5$ /,2,
                                             81,7(' 67$7(6 ',675,&7 -8'*(
       January 7, 2019
'DWH BBBBBBBBBBBBBBBBBBBBBBB
